Citation Nr: 1760752	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-06 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus. 

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for skin cancer.

4.  Entitlement to service connection for a respiratory impairment, claimed as emphysema.

5.  Entitlement to service connection for a heart disability, claimed as coronary artery disease.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for systemic arthritis.

8.  Entitlement to an initial disability rating in excess of 30 percent for dyssomnia. 

9.  Entitlement to an initial compensable disability rating for traumatic brain injury (TBI).  

10.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

11.  Entitlement to service connection for a right hand disability, claimed as loss of function, to include as secondary to the service-connected right arm shell fragment wound scar.   

12.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

13.  Entitlement to service connection for a cervical spine disability (neck).  

14.  Entitlement to service connection for a thoracolumbar spine disability (back).  

15.  Entitlement to service connection for sinusitis.

16.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to August 1953, and is the recipient of the Combat Infantryman's Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

All issues other than entitlement to an increased rating for tinnitus, and entitlement to service connection for prostate cancer and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

2.  The most probative evidence indicates the Veteran's prostate and skin cancers were not present until more than one year after his discharge from service, and are not etiologically related to his service.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for skin cancer have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating-Tinnitus

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  

The Veteran was awarded service connection and a 10 percent rating for tinnitus in a September 2013 rating decision.  Thereafter, he initiated an appeal for a higher disability evaluation.  

The originating agency has denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disability-tinnitus-is wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe the disability was not adequately evaluated and compensated by the rating schedule.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 



Service Connection-Prostate Cancer and Skin Cancer

The Veteran has generally asserted service connection is warranted for his prostate and skin cancer, but has not articulated how or why his current disabilities occurred during or were otherwise caused by his military service.  The Board notes that the resolution of these claims involves the application of identical law to similar facts.  As such, the issues will be addressed together.

The Veteran's service treatment records are negative for evidence of any genitourinary or skin diseases.  In the course of his August 1953 separation examination, the Veteran did not report any genitourinary or skin problems, and the examiner found his genitourinary system and skin to be normal. 

The Board has reviewed the Veteran's outpatient treatment records from the Miami and San Juan VA Medical Centers, and found the first diagnosis of prostate cancer occurred in 2002, while the first diagnosis of skin cancer occurred in 2012.  These disabilities were not diagnosed for nearly 50 and 60 years after the Veteran's discharge from active duty, and the Veteran's outpatient treatment records from the San Juan VAMC indicate his skin cancer was most likely related to sun exposure.  

In this case, the post-service evidence of record does not reflect a showing of prostate or skin cancer until many years after the Veteran's separation from service. Furthermore, neither the Veteran nor his representative have asserted a single plausible way in which the Veteran's disabilities may be related to his military service.  

Likewise, the Veteran has not submitted or identified any competent evidence of a nexus between his disabilities and his active service.  Therefore, service connection for these claimed disabilities must be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to the claims because the preponderance of the evidence is against the claims. 


Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2012.  To the extent the November 2012 letter may have been deficient with regard to notice as to the how disability ratings are assigned, subsequent adequate notice was sent by the AOJ, followed by a meaningful opportunity for the Veteran to participate in the processing and readjudication of his claims, thus curing any such defect.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA and private treatment records are associated with the claims file.  VA has provided an adequate examination to assess the Veteran's tinnitus.  

The Board has also considered whether a VA examination is required in this case, relative to the Veteran's claims for service connection for prostate and skin cancer.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

As noted above, the Veteran's service treatment records are negative for a diagnosis of or treatment for prostate and skin cancer, or any symptoms thereof.  His VA outpatient treatment records indicate these conditions were not initially diagnosed until several decades after service.  There is no competent evidence suggesting that the post-service disabilities are related to active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to either of these claims.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this decision.  As such, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

A disability rating in excess of 10 percent for tinnitus is denied. 

Service connection for prostate cancer is denied.

Service connection for skin cancer is denied.


REMAND

The Board is of the opinion that additional development is required before the remaining issues on appeal are decided.

Service Connection Claims

As noted above, VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon, 20 Vet. App. at 83.

To date, the Veteran has not been afforded a VA examination in response to his claims for a heart disability, hypertension, or systemic arthritis.  A review of his outpatient treatment records from the San Juan VAMC shows he has been diagnosed with coronary artery disease (CAD), hypertension, and rheumatoid arthritis.  In addition, by way of a May 2016 correspondence, the Veteran asserted his CAD and hypertension may be consequentially related to his service-connected psychiatric disorder.  In support of his contention, the Veteran submitted citations to prior Board decisions in which service-connection had been established for cardiovascular disabilities as secondary to psychiatric disorders.  In addition, the Veteran argued a sufficiently significant correlation has been detected between cardiovascular disorders and psychiatric disorders to warrant inclusion into the Federal Register.  With respect to his systemic arthritis, the Veteran has indicated that medical studies demonstrates that psychiatric disorders may cause an elevated endogenous cortisol levels, which have been shown to potentially affect arthritis.  Based on the foregoing, the Board finds sufficient evidence to satisfy the "low threshold" necessary to obtain a VA examination to determine the etiology of the Veteran's claimed heart disability, hypertension, and systemic arthritis.  

In addition, the Board also observes the Veteran is presently service-connected for a group XXI muscle injury, which affects the muscles of respiration.  The Veteran has claimed entitlement to service connection for a respiratory disability, and has indicated his disability results from his in-service wounds.  An examination is necessary to determine whether the Veteran currently experiences any residual respiratory impairment as a result of his service-related fragment wounds, to include his respiratory muscle injuries.  
Increased Ratings

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, a VA examination of the Veteran's hearing loss and traumatic brain injury residuals was last conducted in September 2012, and an examination of his psychiatric disorder was most recently conducted in May 2014. 

Since those examinations, the Veteran, through his representative has intimated that his disabilities have worsened and specifically requested new VA examinations to assess the present severity of the disabilities.  As there is evidence of a worsening of the disabilities since the last VA examinations, which were performed several years ago, the claims must be remanded for new examinations to determine the current severity of the disabilities.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, with respect to the Veteran's claim for an increased rating for his psychiatric disorder and TBI, the Board notes Veterans Benefits Administration's Training Letter dated in January 2009, which instructs that, "when a mental disorder is present, state, or ask the mental disorders examiner to state, to the extent possible, which emotional/behavioral signs and symptoms are part of a co-morbid mental disorder and which represent residuals of TBI."  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  

During the Veteran's September 2012 VA TBI examination, the examiner indicated the Veteran experiences both headaches and anxiety.  However, in the September 2012 and May 2014 VA psychiatric examinations, the examiners failed to provide the indicated co-morbid manifestations opinion.  On remand a medical opinion should be obtained relative to all potential comorbid manifestations as instructed by Training Letter 09-01.  The examiner should be instructed to comment on each and every positively affected facet indicated in the Veteran's TBI examinations, e.g. memory, motor activity, visual spatial orientation, etc. 


Non-Jurisdictional Appeals

In a rating decision dated May 12, 2016 the RO denied service connection for a right hand disability.  On July 19, 2016, VA received the Veteran's notice of disagreement (NOD) with that decision.  Then, in an August 19, 2016 rating decision the RO denied entitlement to service connection for GERD, a cervical spine disability, a thoracolumbar spine disability, sinusitis, and entitlement to special monthly compensation on the basis of the need for aid and attendance.  The Veteran filed a timely NOD as to those determinations on July 31, 2017.  The record does not show that the AOJ has furnished a statement of the case (SOC) in response to those notices of disagreement.  The Board must remand the above-noted issues for the AOJ to furnish a SOC.  See 38 C.F.R. § 19.9 (c) (2017); see also Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

If possible, the Veteran should submit any new medical records himself.  


2.  Furnish a SOC to the Veteran in response to his July 19, 2016 and July 31, 2017 notices of disagreement, with respect to the May 12, 2016 and August 19, 2016 rating decisions in which the AOJ denied service connection for a right hand disability; GERD; a cervical spine disability; a thoracolumbar spine disability; sinusitis; and entitlement to special monthly compensation on the basis of the need for aid and attendance.  Return these issues to the Board only if the Veteran perfects his appeal. 

3.  Then, afford the Veteran a VA examination by an examiner or examiners with sufficient expertise to address the etiology of the Veteran's claimed heart, hypertension, systemic arthritis, and respiratory disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to whether any disability diagnosed during the appeal period, to specifically include coronary artery disease, hypertension or rheumatoid arthritis, at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected psychiatric disorder; or

c) was permanently worsened by his service-connected psychiatric disorder.

Further, following a review of the relevant records and lay statements, the respiratory examiner should state an opinion with respect to whether any respiratory disability diagnosed during the appeal period at least as likely as not (a 50 percent probability or greater): 

a) originated during his period of active service or is otherwise etiologically related to his active service; 

b) was caused by his service-connected group XXI respiratory muscle injury; or

c) was permanently worsened by his service-connected group XXI respiratory muscle injury.

The examiner(s) must provide a complete rationale for all proffered opinions.  In this regard, the examiner(s) must discuss and consider the Veteran's competent lay statements.  If an examiner is unable to provide any required opinion, he or she should explain why.  If an examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran must also be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected bilateral hearing loss, psychiatric disorder, and traumatic brain injury.  The electronic records should be made available to and reviewed by the examiner.  Ensure the examiner provides all information required for rating purposes.

In this respect, the psychiatric examiner must provide a medical opinion in accordance with the directives of Training Letter 09-01.  

Specifically, review the Veteran's TBI examination reports and ask the examiner to comment on each positively affected facet noted in those reports, to specifically include: 

a)  headaches; 

b) anxiety; and

c) any other positively affected facet noted during the Veteran's pending TBI examination.  

The examiner must state whether the Veteran's manifestations are attributable to his psychiatric disorder, TBI, or whether attribution to one or the other is impossible.  The examiner must also provide a complete rationale for each attribution made.  

If the examiner is unable to provide any required opinion, he should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  This is a complex case:  undertake any other indicated development, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the Appeals Management Office.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


